UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT


Everett M cKinley D irksen U nited States C ourthouse                                  O ffice of the C lerk
        R oom 2722 - 219 S. D earborn Street                                         Phone: (312) 435-5850
               C hicago, Illinois 60604                                              w w w .ca7.uscourts.gov




                                                              ORDER
  April 27, 2011
                                                              BEFORE

                                                 MICHAEL S. KANNE, Circuit Judge

                                                 DIANE S. SYKES, Circuit Judge

                                                 JOHN DANIEL TINDER, Circuit Judge


                                            CHRISTOPHER LEE,
                                            Plaintiff - Appellant

  No.: 10-2859                              v.

                                            TYLER PRICE and DOUGLAS YORKE,
                                            Defendants - Appellees

  Originating Case Information:

  District Court No: 1:09-cv-03273
  Northern District of Illinois, Eastern Division
  District Judge George W . Lindberg


    Upon consideration of the PLAINTIFF/APPELLANT CHRISTOPHER LEE’S
MOTION FOR CLARIFICATION, filed on April 20, 2011, by the pro se appellant,

       IT IS ORDERED that the final order issued on April 14, 2011 is WITHDRAWN and
the judgment is VACATED.




  form name: c7_Order_3J(form ID: 177)